                          Case 4:19-cv-00081-WTM-CLR Document 30 Filed 03/23/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  WILLIE P. JAUDON,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV419-81

                  U. S. RAILROAD RETIREMENT BOARD and SOCIAL
                  SECURITY ADMINISTRATION OF STATESBORO,
                  GA.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated 3/23/21, adopting the United States Magistrate

                     Judge's Report and Recommendation as the Court's opinion, judgment is hereby entered granting

                     Defendants' Motion to dismiss and directing the Clerk of Court to close the case. This case stands

                     closed.




           3/23/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
